Dissenting Opinion by
Me. Justice Cohen :
Beginning with Fire Insurance Patrol v. Boyd, 120 Pa. 624, 15 Atl. 553 (1888), and continuing through Knecht v. St. Mary’s Hospital, 392 Pa. 75, 140 A. 2d 30 (1958), we have granted immunity from liability to eleemosynary institutions for the torts of their agents and employees. We should now overrule these cases and by our action adopt for Pennsylvania the equitable and more rational rule that charities are liable in tort to the same extent as other employers. However, even though the five to two majority of Knecht v. St. Mary’s, Hospital, supra, has been whittled down to four to three in the instant case, the majority still persist in a fancied fear that severe financial injury will be inflicted on charitable institutions because they have not thought it necessary to insure against a possible reversal of the immunity doctrine. If such a contention had substantial experimental data in its support, it would have been quickly submitted.
I cannot conceive that Pennsylvania hospitals are so improperly managed and so blind to reality that they have not protected themselves against our eventual abandonment of the charitable immunity doctrine. All of our neighboring and contiguous states have modified or discarded the doctrine as unjust and unrealistic. The trend as evidenced by the actions of the rest of the states has been so pronounced that I cannot conceive that the Pennsylvania hospitals have not also recognized the certainty of our eventual reversal. To con-*474elude otherwise insults their intelligence and reflects on the ingenuity of the insurance salesmen who long ago alerted hospitals to actualities.
Only as recently as May 5, 1961 the Kentucky Court of Appeals in Mullikin v. Jewish Hospital Association of Louisville (Ky.) 348 S.W. 2d 930 (1961), abandoned the immunity doctrine. In so doing the court said, “Upon applying the simple test of right and wrong we are forced to the conclusion that the charitable nature of a wrongdoer should create no exception to the rule of liability,” and frankly admits that the doctrine of immunity was based purely on expediency, but “it has not been right, is not now right, nor could it ever be right for the law to forgive any person or any association of persons for wronging any other person.” I can only suggest that those who are convinced that the immunity doctrine is wrong continue their efforts to place right before expediency.
The doctrine of charitable immunity was wrong when first enunciated and is wrong now. We should not perpetuate the wrong by relegating to the legislature our responsibility to correct our own mistakes; nor should we hide behind our former decisions “ ‘made against common justice and the. general reason of mankind.’” (See Knecht v. St. Mary’s Hospital, supra, p. 94, n. 1).
I dissent.
The concurring opinion of Justice Bok compels further comment. To apply Justice Bok’s solution would require that we deny recovery to the present litigants but by dicta permit recovery to all those who suffer a compensable injury after a date set by this court. No court in the United States has ever adopted such a solution to the problem. The courts which abolished the immunity prospectively did so by permitting a cause of action in the litigated case and in cases arising after the date of their opinion. Kojis v. Doctors Hospital, *47512 Wisc. 2d 367, 107 N.W. 2d 131 (1961) (Supplemental Opinion); Parker v. Port Huron Hospital, 361 Mich. 1, 105 N.W. 2d 1 (1960); see also Molitor v. Kaneland Community Unit District No. 302, 18 Ill. 2d 11, 163 N.E. 2d 89 (1959). It is most regrettable that a majority of our court would not at least do likewise.